                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :      3:CR-20-108

            v.                            :     (JUDGE MANNION)

ROBERT THOMPSON,                          :

            Defendant                     :

                              MEMORANDUM

      Presently before the court is the Motion to Suppress Wiretap Evidence, (Doc.

352), filed by defendant Robert Thompson, a/k/a “Jeffrey Parker”, through his

counsel. Thompson, who was charged in a second superseding indictment, (Doc.

392), with one count of conspiracy to distribute controlled substances, i.e., heroin,

cocaine, fentanyl, cocaine base (“crack”), and tramadol, Count 1, in violation of 21

U.S.C. §841(a)(1), §841(b)(1)(A) and (B), and one count of distribution of a

controlled substance, i.e., fentanyl, Count 10, in violation of 21 U.S.C. §841(a)(1)

and §841(b)(1)(C), moved to suppress wiretap evidence.1 Specifically, Thompson

moved to suppress intercepted wire and electronic communications obtained from


      1
       In Count 1, (Doc. 392 at 3), it is alleged that the amount of controlled
substances involved in the drug trafficking conspiracy attributable to Thompson, is
as follows:
      1 kilogram and more of a mixture and substance containing a detectable
      amount of heroin; 400 grams and more of a mixture and substance
      containing a detectable amount of fentanyl; and 500 grams and more of a
      mixture and substance containing a detectable amount of cocaine.
co-defendant Tysheen Gott’s Sprint wireless cellular telephones, and intercepted

wire and electronic communications obtained from his, i.e., Thompson’s, AT&T

cellular telephone. Thompson claims that the government unlawfully intercepted

the wire and electronic communications over the stated target cellular phones in

violation of the Federal Wiretap Statute, Title 18, U.S.C. Section 2158, et. seq.,

and the Fourth Amendment, and that the evidence obtained from the wiretaps

should all be suppressed.

       The pending motion has been fully briefed and is now ripe for disposition.

Based on the following, defendant Thompson’s motion to suppress will be DENIED

IN ITS ENTIRETY without the necessity of conducting an evidentiary hearing.



  I.     FACTUAL AND PROCEDURAL HISTORY2

       Thompson has three remaining co-defendants in this case who are

scheduled to jointly go to trial August 16, 2021, namely, Tysheen Gott, Anthony

Brown and Damien Navarro. The drug investigation commencing in this case was

initially focused on Gott, a/k/a “LB,” and Navarro, and their joint drug activities,


       2Thompson’s filings related to his instant motion do not contain the factual
background of this case. The government’s brief in opposition to Thompson’s
motion does contain the factual history of this case. (Doc. 411 at 1-4). Since
Thompson does not dispute facts averred in the government’s brief, the court relies
upon the factual background in its brief for purposes of providing context to
Thompson’s motion. However, the facts stated herein are not findings made by the
court.

                                         2
possibly beginning in 2010 in the Wilkes-Barre, Luzerne County area and the

Tunkhannock, Wyoming County area. During the course of this investigation,

agents believed that Thompson was responsible for obtaining large quantities of

heroin, fentanyl, cocaine and methamphetamine from various sources in the

Wilkes-Barre area of Luzerne County, Pennsylvania, as well as New York and New

Jersey, for redistribution. Agents then believed that Thompson distributed some of

the drugs to several co-conspirators, including Tariek Mitchell and Juliette Grayson

in Plymouth, Pennsylvania, who would then package bulk quantities of drugs and

prepare the drugs for resale. Thompson would then allegedly distribute the drugs

to Gott, Jean Almonor, Brown, and Amanda McPhillips. Agents believed that

Brown and McPhillips would then sell some of the drugs throughout Lackawanna

County and surrounding Counties as well as in Ohio and North Carolina. It was

also believed that McPhillips couriered drugs to North Carolina and that Thompson

had Brown package the bulk quantities of drugs for distribution in that state.

      The investigation also revealed that Gott allegedly distributed the drugs to

his subordinates, including Navarro, who in turn distributed them to lower level

dealers, including Nicole Bozek and Susan Kimsel, throughout the Luzerne,

Lackawanna, and Wyoming County areas.

      Also as part of the investigation, James Rought, a/k/a “Fat Kid”, was

arrested and later convicted by a jury after a trial in this court in a separate case

                                         3
for multiple counts of drug distribution resulting in death and serious bodily injury.

See 18-CR-353, M.D. Pa. When Rought was arrested, he provided information to

agents about “LB” (later discovered to be Gott) and indicated that “LB” was his

source of fentanyl for several years. Rought also indicated that “LB” had been

distributing several types of drugs for at least ten years and that “LB” had resided

in Wilkes-Barre. The investigation then proceeded focusing on Gott after agents

learned “LB” was his alias, and confidential informants were utilized who provided

historical information to law enforcement regarding drug sales. Agents also used

confidential informants for recorded conversations with targets, and for “controlled

purchases” of drugs from targets under supervision by the government. Also, as

part of the continuing investigation, the government obtained subpoenas of the

subjects’ phone records.

      According to the government, (Doc. 411 at 3-4), the following occurred as a

backdrop to the wiretaps that are the subject of Thompson’s motion to suppress:

      On February 28, 2020, [allegedly] upon presentation of the fruits of the
      ongoing investigation, th[is] Court approved a thirty-day wiretap for electronic
      interception over “Gott Target Phone 1.” [See 3:20-mc-159, Doc. 3, Filed
      Under Seal]. Interception of electronic communications over “Gott Target
      Phone 1” commenced on February 28, 2020 and was sealed on April 1,
      2020. [That is, this court granted the government 30-days authorization to
      intercept wire and electronic communications regarding Sprint wireless
      cellular telephone (570) 235-0591 belonging to Gott.] [Also, Thompson,
      (Doc. 353 at 2), states that “[b]etween February 28, 2020, and April 17, 2020,
      text and audio communications were intercepted from Sprint wireless cellular
      telephones (Gott) some of which include communications in which
      Thompson is a party.”]
                                          4
     On March 18, 2020, th[is] Court authorized a thirty-day wiretap for wire and
     electronic communications over “Gott Target Phone 2.” (See Misc. No. 20-
     159-11 [3:20-mc-159, Doc. 11], Filed Under Seal). Interception of wire and
     electronic communications over “Gott Target Phone 2” commenced on
     March 18, 2020 and was sealed on April 22, 2020. [That is, this court granted
     the government 30-days authorization to intercept wire and electronic
     communications regarding Sprint wireless cellular telephone (570) 235-8250
     belonging to Gott.]

     On April 7, 2020, th[is] Court authorized a thirty-day wiretap for wire and
     electronic communications on a cellular device utilized by Robert Thompson
     and identified as “Thompson Target Phone 1.” Interception of wire and
     electronic communications over “Thompson Target Phone 1” commenced
     on April 7, 2020 and was set to terminate on May 6, 2020. (See Misc. No.
     20-159-23, [3:20-mc-159, Doc. 23], Filed Under Seal). On May 6, 2020, th[is]
     Court authorized a thirty-day extension to continue the interception of wire
     and electronic communications over “Thompson Target Phone 1,” which was
     set to terminate on June 4, 2020. [That is, this court granted the government
     30-days authorization to intercept wire and electronic communications
     regarding AT&T wireless cellular telephone (862) 867-9840 belonging to
     Thompson.]3

     Thompson contends that “[b]etween March 28, 2020, and June 5, 2020, text

and audio communications were intercepted from AT&T wireless cellular

telephone (862) 867-9840, (Thompson), some of which include communications

in which Thompson is a party”, and that “the Government began intercepting wire

and electronic communications over AT&T wireless cellular telephone (862) 867-




     3
      The court notes that Thompson concurs in his brief, (Doc. 353 at 2), with the
above facts recited by the government regarding this court’s authorizations for the
wiretaps on his cell phone and Gott’s cell phones. See also 3:20-mc-159.
                                        5
9840, (Thompson), before the existence of an authorizing Court Order.” (Doc.

353 at 3) (emphasis original).

      Thompson thus contends that the wiretap of his cell phone began on March

28, 2020 despite the fact that this court did not issue the Order authorizing the

interception of his cellular phone until April 7, 2020. For support, Thompson cites

to the application for a search warrant submitted in this case, on June 1, 2020, and

the Master Affidavit signed on May 29, 2020 by FBI Task Force Officer (“TFO”)

Shane Yelland which, on Paragraph 21, Page 19, stated:

      Interception of wire and electronic communications over THOMPSON’s
      “Target Phone 1” commenced on March 28, 2020, and was set to terminate
      on May 6, 2020; however, on May 6, 2020, the Court granted a 30 day
      extension to continue the interception of wire and electronic communications
      over ROBERT THOMPSON’s “Target Phone 1” set to terminate on June 4,
      2020.

(Doc. 353 at 3) (emphasis added by defendant).

      However, the government states that during the 30-day extension of the

wiretap which this court granted on May 6, 2020 for Thompson’s cell phone the

following occurred:

      [O]n May 14, 2020, while monitoring “Thompson Target Phone 1,” agents
      intercepted wire communications between Thompson and Jean Almonor
      involving Almonor making plans to acquire a large quantity of fentanyl. On
      May 15, 2020, pursuant to DOJ fentanyl protocol procedures, agents
      established surveillance of locations where Almonor was known to frequent,
      including the residence located at 71 Hutson Street in Wilkes-Barre [PA].
      While surveilling Almonor, agents observed him as he exited 71 Hutson
      Street and met with an individual for the purpose of a drug sale. Almonor was
      arrested by Wilkes-Barre Police Officers and charged with possession with
                                         6
     intent to distribute controlled substances. At the time of his arrest, Almonor
     possessed two (2) bricks of heroin/fentanyl on his person, and another forty-
     five (45) bricks of heroin/fentanyl were seized from a bedroom shared by
     Almonor and Aisha Stephens at 71 Hutson Street. In response to Almonor’s
     May 15, 2020 arrest, Thompson immediately discontinued his use of
     “Thompson Target Phone 1.” On May 22, 2020, “Thompson Target Phone
     1” was sealed by the Court.

     Against the above stated backdrop, Thompson filed his motion to suppress

and brief in support on April 11, 2021. (Docs. 352 & 353). After being granted an

extension of time, the government filed its brief in opposition to the motion to

suppress on May 24, 2021, with an attached Exhibit. (Docs. 411 & 411-1). On June

14, 2021, Thompson filed his reply brief. (Doc. 441).



     II.   LEGAL STANDARD FOR SUPPRESSION

     The court has jurisdiction over Thompson’s motion to suppress under 18

U.S.C. §3231. A criminal defendant brings a pre-trial motion to suppress evidence

under Federal Rule of Criminal Procedure 12(b)(3)(C), in an effort “to show that

evidence against him or her was unconstitutionally obtained.” U.S. v. Hernandez,

2015 WL 5123924, at *4 (M.D. Pa. 2015).

     Protection against unreasonable searches and seizures is enshrined in the

Fourth Amendment, which states:

     The right of the people to be secure in their persons, houses, papers, and
     effects, against unreasonable searches and seizures, shall not be violated,
     and no warrants shall issue, but upon probable cause, supported by oath or

                                        7
     affirmation, and particularly describing the place to be searched, and the
     persons or things to be seized.

     U.S. Const. amend. IV.

     “The Fourth Amendment, like the other Amendments contained in the Bill of

Rights, imposes direct limitations on the actions that may be taken by the Federal

Government.” Adams v. Springmeyer, 17 F.Supp.3d 478, 490 (W.D. Pa. 2014)

(citing McDonald v. City of Chicago, 561 U.S. 742, 753–55 (2010)). The Fourth

Amendment’s purpose is to “safeguard the privacy and security of individuals

against arbitrary invasions” by the government. Camara v. Mun. Ct. of S.F., 387

U.S. 523, 528 (1967). For purposes of the Fourth Amendment, a search “occurs

when an expectation of privacy that society is prepared to consider as reasonable

is infringed.” United States v. Jacobsen, 466 U.S. 109, 113 (1984). In order to

establish standing under the Fourth Amendment to challenge a search, a

defendant must show a “reasonable expectation of privacy” in the place or thing

searched. Rakas v. Illinois, 439 U.S. 128, 132 n.1 (1978).

     “The traditional Fourth Amendment principles that apply to property searches

govern probable cause determinations under the federal and/or state wiretap

statutes. U.S. v. Tutis, 167 F.Supp.3d 683, 695 (D. N.J. March 8, 2016) (citing

United States v. Tehfe, 722 F.2d 1114, 1118 (3d Cir. 1983); 18 U.S.C. §2518(3)

(federal wiretap statute)). “Under these principles, a finding of probable cause

requires a ‘fair probability’ of criminal activity, based upon the totality of the
                                        8
circumstances.” Id. (citations omitted). Thus, “the issuing court must ‘make a

practical, common-sense decision’ concerning whether the circumstances set forth

in the supporting affidavit, ‘including the ‘veracity’ and ‘basis of knowledge’ of the

persons supplying the hearsay information,’ demonstrate ‘a fair probability’ that the

authorization will result in evidence of a crime.” Id. (citation omitted).

      Further, the Supreme Court regards exclusion of evidence as an “extreme

sanction” that “should be ordered only on a case-by-case basis and only in those

unusual cases in which exclusion will further the purposes of the exclusionary rule,”

which center on deterring police misconduct. U.S. v. Leon, 468 U.S. 916, 918

(1984).

      The Fourth Amendment also lays out four requirements of a valid search

warrant. The warrant must: 1) be based on probable cause; 2) be supported by a

sworn affidavit; 3) describe particularly the place of the search; and 4) describe

particularly the persons or things to be seized. Groh v. Ramirez, 540 U.S. 551, 557

(2004).

      “The Fourth Amendment requires that a search warrant be supported by

probable cause, and ‘[e]vidence seized pursuant to a search warrant that is not so

supported may be suppressed.’” U.S. v. Rivera, 524 Fed.Appx. 821, 825 (3d Cir.

2013) (citation omitted).




                                           9
      Generally, “the burden of proof is on the defendant who seeks to suppress

evidence.” U.S. v. Johnson, 63 F.3d 242, 245 (3d Cir. 1995) (citation omitted).

“However, once the defendant has established a basis for his motion, [], the burden

shifts to the government to show that the search or seizure was reasonable.” Id.

(citation omitted).



      III.   DISCUSSION

      In his motion to suppress, Thompson raises the following claims: (1)

Thompson was not named as a subject in the wiretap application and order on

either “Gott Target Phone 1” or “Gott Target Phone 2”; (2) all of the wiretap

affidavits [i.e., the affidavits for “Gott Target Phone 1”, “Gott Target Phone 2”, and

“Thompson Target Phone 1”] lacked sufficient probable cause statements; (3) the

wiretap affidavits lacked sufficient necessity statements; and (4) the Government

initiated interception of the “Thompson Target Phone 1” [on March 28, 2020] prior

to the Court’s authorization for that phone on April 7, 2020.

      The court will address Thompson’s claims in his motion seriatim.

       1. Thompson Not Named in the Gott Target Phone 1 & 2 Applications

      There is no dispute that Thompson was not named as a subject in either

“Gott Target Phone 1” or “Gott Target Phone 2” applications for wiretap

authorizations and, that between February 28, 2020 and April 17, 2020, text and

                                         10
audio communications, including communications in which Thompson was a party,

were intercepted from Gott’s cellular telephones. As such, Thompson seeks to

suppress any intercepted communications in which he was a party arguing that

they are unlawful interceptions pursuant to 18 U.S.C. §2518(10)(a)(i).

      Pursuant to 18 U.S.C. §2518(10)(a)(i), an “aggrieved person ... may move to

suppress the contents of any wire or oral communication intercepted pursuant to

this chapter, or evidence derived therefrom, on the grounds that the

communication was unlawfully intercepted.” “A communication is unlawfully

intercepted if ‘there is a failure to satisfy any of [the] statutory requirements that

directly and substantially implement congressional intent to limit the use of

intercept procedures to those situations clearly calling for the employment of this

extraordinary investigative device.” U.S. v. Romeu, 433 F.Supp.3d 631, 640 (M.D.

Pa. 2020) (quoting United States v. Giordano, 416 U.S. 505, 527, 94 S.Ct. 1820

(1974)).

      It is of no moment that Thompson was not named as a subject in the

applications or authorizations for the “Gott Target Phone 1” and “Gott Target

Phone 2” wiretaps. The relevant statute, 18 U.S.C. §2518(1)(b)(iv), requires

“[e]ach application for an order authorizing ... the interception of a wire, oral, or

electronic communication” to include “the identity of the person, if known,




                                         11
committing the offense and whose communications are to be intercepted.”

(emphasis added).

      As the Supreme Court in United States v. Kahn, 415 U.S. 143, 151-152, 94

S. Ct. 977, 982, explained:

      [the statute] would plainly seem to require the naming of a specific person in
      the wiretap application only when law enforcement officials believe that such
      an individual is actually committing one of the offenses specified in 18 U.S.C.
      §2516. Since it is undisputed here that [the defendant, unnamed in the
      application for a wiretap authorization,] was not known to the Government to
      be engaging in [the relevant illegal] activities at the time the interception order
      was sought, the failure to include her name in the application would thus
      seem to comport with the literal language of §2518(1)(b)(iv).

      In United States v. Donovan, 429 U.S. 413, 435, 97 S.Ct. 658, 672 (1977),

the Supreme Court elaborated by stating:

      [i]f, after evaluating the statutorily enumerated factors in light of the
      information contained in the application, the judge concludes that the wiretap
      order should issue, the failure to identify additional persons who are likely to
      be overheard engaging in incriminating conversations could hardly invalidate
      an otherwise lawful judicial authorization. The intercept order may issue only
      if the issuing judge determines that the statutory factors are present, and the
      failure to name additional targets in no way detracts from the sufficiency of
      those factors.

      The court in U.S. v. Stevenson, 2013 WL 12205623, *3 (M.D. Pa. Oct. 25,

2013), considered a claim very similar to Thompson’s first claim in this case and

rejected it by stating:

      The same analysis [as in Donovan] applies here: because [defendant’s]
      involvement in the organization was unknown at the time the Government
      applied for the [first and second Gott] wiretap[s], its failure to include him
      does not violate the statute. Indeed, in Donovan, the Supreme Court
                                          12
      overturned a suppression order that was based on very similar arguments to
      those that [Thompson] brings. See id. at 419-22. There, “[d]uring the course
      of the wiretap, the Government learned that respondents Donovan, Robbins,
      and Buzzacco were discussing illegal gambling activities with the named
      subjects.” Id. at 419. Nonetheless, the Supreme Court held that the facts that
      the respondents were not named in the initial application—or even in a
      subsequent application after their illegal activities were uncovered—did not
      warrant suppression of evidence gathered against them. See id. at 419-22.

      Thus, the court will deny Thompson’s suppression motion with respect to his

intercepted communications with Gott insofar as it is based on the government’s

failure to name him as a subject in the applications and authorizations for the “Gott

Target Phone 1” and “Gott Target Phone 2” wiretaps since “Thompson’s

involvement in the organization was unknown at the time the Government applied

for [these] wiretaps.” (Doc. 411 at 6). See id.

      2. The Government’s Wiretap Affidavits Submitted in Support of
         Wiretap Authorizations Established Sufficient Probable Cause

      Next, Thompson argues that the affidavits for the wiretap authorizations for

“Gott Target Phone 1”, “Gott Target Phone 2”, and for his cell phone fail to establish

sufficient probable cause for the wiretaps. He contends that “the [government’s]

requests for authorization for interception of communications were deficient and

that the Court erred in granting the orders authorizing the interceptions.” (Doc. 353,

at 7). He also contends that “probable cause did not exist to justify the District

Court’s initial grant of authorization to intercept the wireless communications in this

case.” (Doc. 353 at 10).

                                          13
      Pursuant to 18 U.S.C. §2518(3), the court must determine, prior to issuing

an order authorizing the interception of wire, oral, or electronic communications

(i.e., a Title III wiretap), that the application establishes:

   (a) there is probable cause for belief that an individual is committing, has
       committed, or is about to commit a particular offense enumerated in
       section 2516 of this chapter;

   (b) there is probable cause for belief that particular communications
       concerning that offense will be obtained through such interception;

   (c) normal investigative procedures have been tried and have failed or
   reasonably appear to be unlikely to succeed if tried or to be too dangerous;

   (d) ... there is probable cause for belief that the facilities from which, or the
   place where, the wire, oral, or electronic communications are to be intercepted
   are being used, or are about to be used, in connection with the commission of
   such offense, or are leased to, listed in the name of, or commonly used by
   such person.

      “If any of the §2518(3) requirements are not met by the wiretap application,

then the authorization and any surveillance pursuant to it were improper.” U.S. v.

Romeu, 433 F.Supp.3d 631, 640 (M.D. Pa. 2020) (internal quotations and citation

omitted). “Additionally, if the surveillance is improper, then the interception is

unlawful pursuant to 18 U.S.C. §2518(10)(a)(i), and the government could not use

the fruits of that surveillance at trial or to further its investigation.” Id. (internal

quotations and citation omitted).

      Thus, “Title III requires an applicant to show probable cause in three different

contexts.” Id. “[T]he first is that an individual has or is about to commit one of

                                            14
several enumerated offenses ...; the second[,] that particular communications

relating to the charged offense will be obtained through the interception; and third[,]

that the premises where the interception will be made are being used in connection

with the charged offense.” Id. at 640-41 (citation omitted).

      As mentioned, the same 4th Amendment principles applicable to a warrant

for a physical search apply to an authorization for a wiretap. See United States v.

Tehfe, 722 F.2d 1114, 1118 (3d Cir. 1983); Tutis, 167 F.Supp.3d at 695. Since

these 4th Amendment principles are stated above, they shall not be repeated.

Suffice to say that “the Third Circuit has held that courts must apply a

commonsense approach, based on the totality of the circumstances, to determine

whether there was probable cause.” Romeu, 433 F.Supp.3d at 641 (internal

quotations and citation omitted). See also Tutis, 167 F.Supp.3d at 695 (holding

that “the issuing court must make a practical, common-sense decision concerning

whether the circumstances set forth in the supporting affidavit, including the

veracity and basis of knowledge of the persons supplying the hearsay information,

demonstrate a fair probability that the authorization will result in evidence of a

crime.” (internal quotations and citation omitted).

      Thompson argues that the affidavits in support of the wiretap applications fail

to set forth sufficient detail and reliable facts tending to establish that the

individuals named committed or were committing the offenses alleged therein. He

                                          15
further contends that “the applications failed to establish probable cause that the

particular communications facilities are being used in connection with the proffered

offenses, and/or that there was probable cause to believe that particular

communications concerning a proffered offense would be obtained through the

interception, or continued interception, of the wire communication.” (Doc. 353 at

12).

       The court has reviewed that affidavit of TFO Yelland regarding the wiretap

application for “Gott Target Phone 1.” (See Misc. No. 20-159, Docs. 2 through 2-

5, Filed Under Seal). Since the lengthy 131-page “Gott Target Phone 1” affidavit

of Yelland is accurately summarized by the government, (Doc. 411 at 8-14), and

since Thompson does not dispute this summary, the court does not repeat it

herein.

       In short, as the government explains, (id. at 13-14), in its brief:

       The volume of communications over “Gott Target Phone 1” ascertained
       using toll records and pen registers during the early stages of the
       investigation, as detailed in the initial affidavit, [Doc. 2], revealed that Gott’s
       cell phones, including “Gott Target Phone 1,” communicated with other
       communication devices thousands of times during the period covered by toll
       records and pen registers. Many communications, including text message
       communications, that occurred over Gott’s cell phones, including “Gott
       Target Phone 1,” occurred to and from phones with New York area codes
       that had no subscriber information indicated. Agents relied upon their
       experience to infer that drug traffickers frequently use telephones that are
       not subscribed to anyone so as to thwart the ability of law enforcement
       officials to identify who is involved in the drug trafficking. The same is detailed
       in the initial affidavit. Id. at 98-99. It was also detailed that during a
       conversation with CW#1 on May 14, 2019, Gott indicated that his “New York
                                           16
       boys” were not around, which was interpreted to mean that Gott’s normal
       supplier of drugs came from New York to deliver the drugs to Gott. Agents
       reasonably inferred that, based upon the totality of the circumstances, there
       was probable cause to believe that Gott’s drug suppliers would be identified
       through the interception of electronic communications occurring over “Gott
       Target Phone 1.”

       Significantly, as the government states, (Id. at 14), “Gott’s drug supplier was

identified as the defendant, Robert Thompson, during wire and electronic

interceptions authorized by the March 18, 2020 Court Order for ‘Gott Target Phone

2.’”

       The court finds that the affidavit for “Gott Target Phone 1” on its face provided

more than ample facts to establish probable cause based on the three

requirements under 18 U.S.C. §2518(3). See Tutis, 167 F.Supp.3d at 696 (“the

probable cause determination of an issuing court will be upheld so long as the

supporting documents provided a substantial basis for the initial probable cause

decision”, and “slight doubts concerning the propriety of the wiretap authorization

[should] be resolved in favor of the issuing court.”). Thus, Thompson’s motion to

suppress regarding the alleged insufficiency of the initial affidavit for “Gott Target

Phone 1” will be denied.

       The court now considers the sufficiency of probable cause with respect to

the 164-page affidavit of TFO Yelland for the wiretap application submitted in

support of the authorization for “Gott Target Phone 2.” (See Misc. No. 20-159,

Docs. 10 through 10-7, Filed Under Seal).
                                           17
      The government states that it applied for the application seeking

authorization to intercept wire and electronic communications with respect to “Gott

Target Phone 2” since “[i]t became apparent to agents early on in the monitoring

process that Gott was utilizing a new cellular device, which was consistent with

information provided by several of Gott’s customers to agents, i.e., Gott would

frequently change his cellular telephone number.” (Doc. 411 at 14). In particular,

the government states that “[b]y March 1, 2020, it became clear to agents that Gott

was utilizing a different cellular device and [agents] detailed [this] in the affidavit.”

      The government provides specific summaries from the affidavit regarding the

authorization for “Gott Target Phone 2” in its brief, (Doc. 411 at 15-18), and

explains the basis for agents to believe that “Gott’s drug customers were looking

to purchase controlled substances from Gott”, and how “agents were able to

confirm [on March 5, 2020] that Gott was utilizing a different cellular device from

which to conduct drug transactions.” In fact, in a intercepted text message from

“Gott Target Phone 1”, a person identified as “U/P”, who was believed to have a

close personal relationship with Gott, asked Gott to provide her with his new

telephone number. The government also recounts how agents conducted video

surveillance of Gott’s house located at 71 Parrish Street, Wilkes-Barre, PA, and

recorded Gott engaging in a drug transaction on March 4, 2020, and how agents

conducted “controlled purchases” of drugs from Gott through confidential

                                           18
informants, including CW#1. These drug transactions in which Gott was directly

involved were detailed in the affidavit. (See Misc. No. 20-159, Filed Under Seal,

Doc. 10-5 at 109-117).

     The affidavit also states that on March 5, 2020, an Administrative Subpoena

was issued to Sprint requesting toll records for Gott’s “Target Phone 2”, but that

the toll records resulted in only two days of data (March 3-4, 2020) to compare for

Gott’s “Target Phone 2.” TFO Yelland stated in the affidavit that he “reviewed the

limited toll records (March 3, 2020 – March 4, 2020) for “Target Phone 2” and

compared the toll records against the pen register/trap and trace data and toll

records of “Gott Target Phone 1”, and that “[he] discovered that of the 20 telephone

numbers in contact with “Gott Target Phone 2” 16 of the telephone numbers were

previously in contact with “Target Phone 1.” He also stated that “[o]f the 20

telephone numbers listed in the toll records for “Target Phone 2” only 2 of the

telephone numbers were not in contact with any of TYSHEEN GOTT’s prior cellular

facilities.” (See Misc. No. 20-159, Filed Under Seal, Doc. 10-6 at 123-124).

      Further as the government points out, (Doc. 411 at 21-22), in its brief:

     [I]n the affidavit supporting authorization to intercept wire and electronic
     communications over “Gott Target Phone 2” was the articulation of the goal
     to identify the persons who were supplying controlled substances to Gott.
     The toll records and pen register results for many of Gott’s prior phones,
     including “Gott Target Phone 1” and “Gott Target Phone 2,” revealed that
     these telephones were communicating with other communication devices
     during the period covered by the toll records and pen registers. Many
     communications, including text messages that occurred to and from Gott’s
                                        19
     phones, occurred with phones that had New York area codes with no
     subscriber information indicated. Again, agents reasonably relied on their
     training and experience to infer that drug traffickers frequently use
     telephones that are not subscribed to anyone so as to thwart the ability of
     law enforcement officials to identify who is involved in the drug trafficking. It
     was further noted previously in the affidavit, during a conversation with CW#1
     on May 14, 2019, that Gott indicated his “New York boys” were not around,
     which was reasonably interpreted to mean that Gott’s normal supplier of
     drugs came from New York to deliver the drugs to Gott.

      The court finds that TFO Yelland reasonably concluded that intercepting

communications from “Gott Target Phone 2” would reveal conversations

concerning the drug trafficking activities in which Gott, along with others, were

involved, and which clearly satisfied the requirements under 18 U.S.C. §2518(3)(b)

and (d), by detailing a substantial basis for his belief that “Gott Target Phone 2”

was being used to commit the specified drug offenses. As such, Thompson’s

motion to suppress based on his claim that the affidavit for authorization regarding

“Gott Target Phone 2” failed to provide sufficient probable cause will be denied.

     Thompson also seeks to suppress the intercepted communications obtained

from “Thompson Target Phone 1” by arguing that the affidavit in support of the

application for authorization for this wiretap did not provide sufficient probable

cause.

     As indicated, the agents obtained a wiretap to intercept wire and electronic

communications over “Gott Target Phone 2”, in part, to obtain information about

Gott’s drug suppliers. The government states that “Robert Thompson, a/k/a

                                         20
“Jeffrey Parker” was first identified as Gott’s supplier on March 26, 2020”, and that

“[s]ubsequent communications led to the Court’s April 7, 2020 Order authorizing

wire and electronic communication over “Thompson Target Phone 1 [an AT&T

cellular prepaid phone with number (862)867-9840].” (Doc. 411 at 22) (citing Misc.

No. 20-159, Doc. 22, Filed Under Seal). The government, (id. at 23), then explains

that “[Thompson] was first intercepted on March 24, 2020 via monitoring of wire

and electronic communications over “Gott Target Phone 2”, and that “[t]he affidavit

in support of the requested authorization to monitor “Thompson Target Phone 1”

details the identification of Robert Thompson, [Misc. No. 20-159, Filed Under Seal

Doc. 22-3 at 91], as well as the drug related communications between Gott and

Thompson.” [Id. at 92-95]. Gott also indicated to Thompson that his drug sales

were slow due to the COVID-19 pandemic, stating “Shit mad slow”. Thus, it states

that “[t]o the trained agents, it was apparent that Gott and Thompson were

communicating about drug transactions and that Thompson was supplying Gott

with controlled substances for distribution.” (Id.).

      The government details various communications between Gott and

Thompson from which agents could reasonably infer that “ Thompson was advising

Gott that whenever he was ready for controlled substances, Thompson could

supply him.” (See Doc. 411 at 23-26). Since the affidavit is filed in this case as

Misc. No. 20-159, Docs. 22 through 22-5, the court does not detail the voluminous

                                          21
averments made in the affidavit of probable cause for authorization to intercept

wire and electronic communications regarding “Thompson Target Phone 1.” The

court does note that the affidavit also describes how, on March 26, 2020, agents

intercepted an incoming telephone call Gott received on “Gott Target Phone 2”

from Thompson at telephone number (862)867-9840 to set up a drug sale, and

how agents then conducted surveillance at the location in Wilkes-Barre where the

men agreed to later meet for the sale. Agents then observed and photographed

Thompson meeting with Gott in his car for purposes of what they reasonably

believed to be a drug transaction. (See Misc. No. 20-159, Filed Under Seal, Doc.

22-3 at 95-103).

      Thus, as the government, (Doc. 411 at 27), concludes:

      [The] information contained in the affidavit in support of wire and electronic
      interception over “Thompson Target Phone 1” provides more than ample
      probable cause to believe that Gott was utilizing “Gott Target Phone 2” to
      communicate with Robert Thompson, either as a source of supply or a
      courier for a source of supply. In order to determine Thompson’s role in the
      conspiracy and potentially lead to the identity of others higher up in the
      conspiracy, agents provided the Court with ample probable cause in support
      of the Court’s April 7, 2020 Order authorization the interception over
      “Thompson Target Phone 1.”

      Thus, the court finds there was more than an abundance of probable cause

with respect to the affidavit for the wiretap application in support of the court’s April

7, 2020 authorization for “Thompson Target Phone 1”, and Thompson’s motion to

suppress will be denied regarding this claim.

                                           22
      Next, the court considers whether the May 6, 2020 affidavit in support for

authorization for the continued wire and electronic communications regarding

“Thompson Target Phone 1” was supported by sufficient probable cause. The

court authorized the continued interception of “Thompson Target Phone 1” on May

6, 2020, and found that there was more than ample probable cause. (See Misc.

No. 20-159, Docs. 34 through 34-4, Filed Under Seal).

      Upon review of the affidavit for continued interception of “Thompson Target

Phone 1”, the court again finds that there was more than sufficient probable cause

for the court’s authorization. As the government points out, (Doc. 411 at 28), “while

monitoring “Thompson Target Phone 1,” agents intercepted calls between

Thompson and his drug subordinates, as detailed in the affidavit”, and that “[this]

initial monitoring of “Thompson Target Phone 1” led to the identification of Jean

Almonor, Juliette Grayson and Tariek Mitchell.” Also, the affidavit described that

“agents learned that Tariek Mitchell was an individual paid by Thompson to

package bulk heroin/fentanyl into glassine bags, bundles, bricks and ultimately into

boxes containing approximately 12 bricks (600 bags) of heroin/fentanyl.” (See

Misc. No. 20-159, Filed Under Seal, Docs. 34 & 34-1 at 23–29). Further, the

affidavit indicated that “Agents learned that Juliette Grayson was supplied

quantities of heroin/fentanyl by Thompson and sold those drugs to her customers”,

and learned the Jean Almonor, a/k/a “Hollywood” was a subordinate for

                                         23
Thompson.” (Id. at 23-36). Since the specific instances of intercepted

communications Thompson had with Almonor are stated in the affidavit, they are

not repeated herein. (See Misc. No. 20-159, Filed Under Seal, Doc. 34-1 at 35-

38).

       Thus, it was apparent from the affidavit in support of the continued wiretap

for “Thompson Target Phone 1” that there was overwhelming probable cause to

believe that the continuation would allow agents to identify Thompson’s

subordinates and to discover the scope of his drug trafficking network. The wiretap

on “Thompson Target Phone 1” revealed voluminous and informative information

about numerous drug transactions and about the extent of the operation. In fact,

the affidavit detailed numerous drug communications based on the initial wiretap

for “Thompson Target Phone 1” between Thompson and others involved in this

network, including Almonor, Mitchell, Gott, and Grayson. (See Misc. No. 20-159,

Filed Under Seal, Docs. 34-1 & 34-2 at 40-70). Further, as the government states,

(Doc. 411 at 31), “the continued interception of “Thompson Target Phone 1” led to

the identification of additional drug trafficking subordinates of Thompson, including

Anthony Brown, a/k/a “BX” and Amanda McPhillips, as well as their role in the

conspiracy and their primary area of drug distribution.”

       The court finds that TFO Yelland’s affidavit, viewed in its entirety,

demonstrated more than a fair probability of Thompson’s significant involvement

                                         24
in criminal drug trafficking activity utilizing “Thompson Target Phone 1.” Thus, the

court finds that the affidavit in support of the continued interception of wire and

electronic communication over “Thompson Target Phone 1” had more than

sufficient probable cause to support the court’s May 6, 2020 Order authorizing this

continued wiretap, and Thompson’s motion will be denied regarding his claim that

the affidavit lacked probable cause.

      3. The Government’s Wiretap Affidavits Submitted in Support of the
         Title III Intercepts Sufficiently Established the “Necessity”
         Requirement of 18 U.S.C. §2518

      As this third claim, Thompson argues that the affidavits supporting the

wiretap applications with respect to “Gott Target Phone #1”, “Gott Target Phone

#2”, and “Thompson Target Phone #1” fail to satisfy the necessity requirement of

18 U.S.C. §2518.

      The so-called “necessity” requirement provides that “[a]n application for an

intercept authorization must include a full and complete statement as to whether

or not other investigative procedures have been tried and failed or why they

reasonably appear to be unlikely to succeed if tried or to be too dangerous.” U.S.

v. Ellis, 693 Fed.Appx. 137, 139 (3d Cir. 2017) (citing 18 U.S.C. §2518(1)(c)).

      In Ellis, id., the Third Circuit explained the requirement that the application

for a wiretap must contain a statement of necessity and the court’s role in making

its determination of necessity as follows:

                                         25
     The applicable investigative procedures generally include, inter alia, (1)
     visual and aural surveillance, (2) general questioning or interrogation under
     immunity grants, (3) regular search warrants, and (4) the infiltration of
     conspiratorial groups by undercover agents or informants. United States v.
     Armocida, 515 F.2d 29, 37 (3rd Cir. 1975). They may also include using a
     pen register or trap-and-trace device. United States v. Killingsworth, 117
     F.3d 1159, 1163 (10th Cir. 1997). The application does not have to show
     these other techniques could not possibly succeed. Armocida, 515 F.2d at
     37. Rather, the application must describe the facts and circumstances
     surrounding the investigation that establish a “factual predicate” sufficient to
     allow the issuing court to determine such techniques will likely be
     unsuccessful or too dangerous. United States v. McGlory, 968 F.2d 309, 345
     (3rd Cir. 1992). Section 2518(3)(c) “is simply designed to assure that
     wiretapping is not resorted to in situations where traditional investigative
     techniques would suffice to expose the crime.” United States v. Kahn, 415
     U.S. 143, 153 n.12, 94 S.Ct. 977, 39 L.Ed.2d 225 (1974). An application
     should “be tested in a practical and commonsense fashion,” and “the
     statutory burden on the government is not great.” Armocida, 515 F.2d at 38.
     “[I]n determining whether this requirement has been satisfied, a court may
     properly take into account affirmations which are founded in part upon the
     experience of specially trained agents.” United States v. Williams, 124 F.3d
     411, 418 (3rd Cir. 1997) (quotation mark omitted).

     Moreover, in cases like the instant case which involve a wide-ranging drug

trafficking conspiracy and the distribution of drugs, such as heroin and fentanyl,

the Third Circuit has indicated that Title III wiretaps are often sought to aid

investigations into large scale conspiracies. See United States v. Heilman, 377

Fed.Appx. 157, 174 (3d Cir. 2010); Vento, 533 F.2d at 850 (holding that “[i]n the

proper circumstances, the instrumentalities of Title III may be employed to discover

the full extent of crimes and conspiracies.”); Armocida, 515 F.2d at 35. As the

government indicates, “[u]nlike other crimes which ‘come[ ]to an end upon the

capture of the criminal,’ conspiracies present ‘special dangers’ that provide the
                                        26
Government with ‘more leeway in its investigative methods.’” (Doc. 411 at 33)

(citing United States v. Kaboni Savage, 2013 WL 1334169 (E.D. Pa.); Armocida,

515 F.2d at 38 (upholding the district court’s necessity finding, and observing that

“[a]lthough the Government has actual knowledge of a conspiracy and evidence

sufficient to prosecute one of the conspirators, it is unrealistic to require termination

of an investigation before the entire scope of the narcotics distribution network is

uncovered and the identity of its participants learned”)).

      In fact, in Ellis, 693 Fed.Appx. at 139, the Third Circuit stated that “[the] clear

import [of its cases] shows that, at least where the government investigation

targets a large conspiracy and the individuals whose communications will be

intercepted are members of that conspiracy, the necessity requirement relates to

the demonstrated or probable inadequacy or danger of other investigative

techniques to achieve the specific goals pursued by the investigation at hand.”

(citing United States v. Bailey, 840 F.3d 99, 114-16 (3rd Cir. 2016) (“Law

enforcement further determined that other, less invasive investigative techniques

would also fail to reveal the full scope of the [conspiracy’s] operations.” “In the

proper circumstances, the instrumentalities of Title III may be employed to discover

the full extent of crimes and conspiracies.”); Williams, 124 F.3d at 418 (stating 18

U.S.C. §2518(3)(c) is satisfied by showing, among other things, “the difficulty of




                                           27
penetrating an organization with a secretive nature and a propensity towards

violence”)).

      Similar to Bailey and Ellis, id., “[a]ll [of the] applications in this case arose

from an investigation of a large drug-trafficking conspiracy in [northeast

Pennsylvania and beyond].”

      In this case, each of the applications had affidavits in support of the wiretaps

that included detailed statements of necessity, all which included in exhaustive

detail the goals of the investigation, i.e., “discovering the full scope and

identification of key personnel involved in illegal drug trafficking on behalf of Robert

Thompson, Tysheen Gott, and their criminal enterprise” and “obtaining admissible

evidence which demonstrates beyond a reasonable doubt that Robert Thompson,

Tysheen Gott, and the other target subjects and any later identified targets,

committed the alleged [drug trafficking offenses]”, as well as a lengthy description

of “the investigative techniques that were used and/or considered for use, or failed

to accomplish the goals and objectives of the investigation.” (Doc. 411 at 35-36).

Since these sections of the affidavits are filed in this case, see Misc. No. 20-159,

and are detailed at length in the government’s brief, (Doc. 411 at 35-41), they are

not repeated herein. Suffice to say that “the Application[s] could (and did) satisfy

§2518(1)(c) by showing other investigative techniques, even if used against

[Thompson], were or would likely be unable to achieve the goals of the overarching

                                          28
investigation to which the Application[s] relate[]”, Ellis, 693 Fed.Appx. at 140, such

as by averring “the intercepted communications and observations of Thompson[’s]

activities, lead your affiant to believe Thompson is either Gott’s, Almonor’s,

Mitchell[’s] and Grayson’s source of supply, or the courier for the source of supply.”

(Doc. 411 at 37). As in Ellis, id., “[t]he Application[s] explicitly base[] [their]

assertions on information obtained from law enforcement involved in the

investigation and interpreted in light of the training and experience of [TFO

Yelland]”, and “[t]his is precisely the type of information on which [the Third Circuit]

cases allow the issuing court to rely.” (citing United States v. Williams, 124 F.3d

411, 418 (3rd Cir. 1997)). See also Bailey, 840 F.3d at 114-16.

      As the government states, (Doc. 411 at 41), “[a] review of the extensive

affidavits demonstrates that although several other traditional investigative

techniques yielded significant sources of information, the use of a wiretap was

necessary to accomplish the goals of the investigation, some of which included the

identification of all of the confederates involved in this drug trafficking conspiracy,

and the identification of the suppliers, customers and storage locations for this drug

trafficking organization.” Thompson’s conclusory and speculative contentions that

the applications failed to specify factual predicates showing other investigative

techniques were or would likely be unsuccessful if used in relation to him are not

sufficient in light of the lengthy details in the affidavits explaining how the normal

                                          29
investigative techniques had been tried, had failed, and/or were deemed too

unlikely or too dangerous to accomplish the legitimate goals of the wide-spread

drug trafficking investigation. See Ellis, supra.

      As such, the court finds that all of the government’s applications for wiretaps

in this case “contained a sufficient factual predicate to allow the issuing court to

conclude other investigative techniques, even if used in relation to [Thompson],

had not and likely would not uncover the full scope of the conspiracy.” Ellis, 693

Fed.Appx. at 141 (citing United States v. Phillips, 959 F.2d 1187, 1190 (3rd Cir.

1992)).

      Thus, the court will deny Thompson’s motion to suppress communications

to and from “Gott Target Phone #1”, “Gott Target Phone #2”, and “Thompson

Target Phone #1” intercepted pursuant to the authorizations since the affidavits in

support of the applications met the “necessity” requirement of 18 U.S.C. §2518.

      4. The Government Did Not Initiate Interception of “Thompson Target
      Phone 1” Prior to Court Authorization

      Finally, Thompson argues that the government began intercepting his

communications on his AT&T cell phone before the court’s authorization for them.

Thompson argues that the government began unlawfully intercepting wire and

electronic communications over “Thompson Target Phone 1” for a 10-day period

commencing on March 28, 2020, before the court’s Order dated April 7, 2020, in

violation of the Federal Wiretap Statute. (Doc. 352, ¶s 17-18). In support of his
                                          30
contention, Thompson refers to paragraph 21 on page 19 of the Master Affidavit

of TFO Yelland indicating that interception of “Thompson Target Phone 1”

commenced on “March 28, 2020.” The government recognizes the discrepancy

and states that this was “an obvious typographical error” contained in the search

warrant affidavit and that the interception of “Thompson Target Phone 1” on March

28, 2020, “would have been a physical impossibility.” (Doc. 411 at 42).

        The court has examined the record in this case and finds that that paragraph

21 of the Master Affidavit contains a typographical error regarding the initiation of

the interception of the communications regarding “Thompson Target Phone 1” on

“March 28, 2020.”

        First, the government, (Doc. 411 at 42-43), explains the wiretap process

used:

   a cellular service provider cannot lawfully permit interception of wire and
   electronic communications without the Court’s Order. Thompson is in
   possession of the Court’s Order and is aware that it was not authorized until
   April 7, 2020. [See 20-mc-159, Doc. 23] The Court’s Order only begins the
   process. That Order must be relayed to an FBI technical squad who is then
   tasked with interfacing with the cellular service provider, AT&T in this case, by
   first providing the Court’s Order to the particular cellular service provider, and
   then technically facilitating the electronic ability to intercept and store the
   communications. Likewise, the particular cellular service provider, AT&T in this
   case, cannot lawfully assist in that process without first receiving the Court’s
   Order, and then technically facilitating the electronic ability to begin interception
   pursuant to the Court’s Orde[r].

        Thus, the government contends that “Thompson’s argument that the FBI

intercepted wire and electronic communications over “Thompson Target Phone 1”
                                          31
prior to the Court’s April 7, 2020 Order is premised on a physical and legal

impossibility”, and that “[i]t would also have to be premised on AT&T being a willing

accomplice of Government agents, i.e., permitting interception [of Thompson’s cell

phone] without a lawful court order.” There is simply no evidence of any agreement

between the agents and AT&T to unlawfully begin the wiretap on Thompson’s cell

phone before the court issued the Order authorizing it.

      Even more compelling is the fact that the record shows that the reference to

the March 28, 2020 date was “an obvious typographical error” since “the preceding

sentence of paragraph 21 on page 19 of the search warrant affidavit correctly

states that on April 7, 2020, the Court signed an Order authorizing the interception

of wire and electronic communications on a cellular device utilized by Robert

Thompson, a/k/a “Jeffrey Parker, for a thirty-day period.” (Id. at 43) (citing Master

Affidavit, 3:20-MC-312, Filed Under Seal, ¶21). Also, paragraph 21 of the search

warrant affidavit states that interception over “Thompson Target Phone 1” would

terminate on May 6, 2020, which was the expiration of the 30-day period (obviously

commencing on April 7, 2020) authorized by the Court. (See also Doc. 411-1, a

photograph of the FBI whiteboard kept in the wire interception room showing how

agents tracked the wiretap interception commencement and termination dates

regarding all of the affidavits in this case, including “Thompson TP 1”, which was

depicted on the board as starting on “4/7”.).

                                         32
     As further proof demonstrated by the record to show that Thompson’s claim

lacks any merit, the government details the dates regarding when the actual

interception of Thompson’s cell phone occurred as well as the evidence collected

from these interceptions, and explains:

     [T]here are no communications, wire or electronic, that are detailed in either
     the affidavit in support of continued interception over “Thompson Target
     Phone 1,” or in the search warrant affidavit, that begin prior to April 7, 2020.
     Thompson does not note any such communications in support of his claim.
     Likewise, the entirety of the wiretap evidence has been provided to all
     defendants and there are no intercepted communications over “Thompson
     Target Phone 1” that occurred prior to April 7, 2020. The first reference to
     any communication intercepted over “Thompson Target Phone 1” in the
     affidavit in support of continued interception begins on April 8, 2020 when
     Thompson sends a text message to Tariek Mitchell. (See Misc. No. 20-159,
     Filed Under Seal, Doc. 34 at 24). The first reference to any communication
     intercepted over “Thompson Target Phone 1” in the search warrant affidavit
     begins on April 8, 2020, when text messages are exchanged between
     Thompson and Gott, and Thompson and Brown. (Master Affidavit, 3:20-MC-
     313, Filed Under Seal, at 40, 42).

     In his reply brief, (Doc. 441 at 3), for support in the record regarding his claim

that “for a period of 10 days [from March 28, 2020 through April 7, 2020], the

government was unlawfully intercepting wire and electronic communications over

[“Thompson Target Phone 1”] in violation of the Federal Wiretap Statute and the

Fourth Amendment”, Thompson cites to pages 50 and 55 of Yelland’s Master

Affidavit, 3:20-MC-313. Paragraph 30, page 50, of the Master Affidavit has a

section entitled “Pertinent Conversations Captured on Thompson’s ‘Target Phone




                                          33
1’ between Thompson and Amanda McPhillips.” On page 55 of the Master

Affidavit, it states, in part, as follows:

      On April 4, 2020, a cooperating witness, hereafter referred to as CW#2, was
      interviewed regarding his/her knowledge of Anthony Brown. CW#2 has
      previously provided accurate and credible information that was used to
      secure a search warrant in an unrelated investigation. To date, CW#2’s
      information has proven accurate and has been corroborated, where
      possible, in the following manner: (a) through record checks, including
      PABMV checks; (b) through surveillance; and (c) through wire and
      electronic intercepts occurring over ROBERT THOMPSON’S cellular
      device.

(emphasis added).

      Thompson contends that the above averment in the Master Affidavit

“demonstrates that the Government had, on April 4, 2020, information unlawfully

obtained from Thompson’s cellular device and was using it to corroborate the

credibility of its cooperating witness [CW#2].” Thus, he states that since the Order

authorizing the interception of Thompson’s cellular device was not issued until April

7, 2020, the evidence that he contends was obtained before the Order must be

suppressed.

      The court does not read the above averments on page 55 of the Master

Affidavit as Thompson reads it. Rather, Yelland states that he interviewed CW#2

on April 4, 2020, about Brown. Yelland then states that “[t]o date,” the information

CW#2 has provided was shown to be accurate and was corroborated, in part,

through wiretap interception on “Thompson Target Phone 1.” The court finds that

                                             34
the phase “to date” as used by Yelland, regarding the corroborating evidence to

support CW#2’s reliability, refers to the date of his Master Affidavit, i.e., May 29,

2020, and not the date Yelland interviewed CW#2.

      In fact, as indicated, the evidence, including the full 101 pages of the Master

Affidavit which Thompson possesses, shows that no communications were

intercepted over “Thompson Target Phone 1” until April 8, 2020. (See eg., pages

50-92 of the Master Affidavit).

      Thus, Thompson’s motion to suppress the intercepted communications over

“Thompson Target Phone 1” based on the typographical error in paragraph 21 on

page 19 of the Master Affidavit will be denied. See United States v. Wallace, 2009

WL 3182903, *2 (M.D. Pa. 2009) (holding that where search warrant “contained a

minor typographical error .... [that] could easily be rectified by a quick glance at the

affidavit of probable cause....[,] “[t]he inadvertent [error] did not invalidate the

warrant’s particularity.”); see also Doe v. Groody, 361 F.3d 232, 240 (3d Cir. 2004)

(“Reliance on the affidavit [to resolve typographical errors] neither broadens nor

shrinks the scope of the warrant, but merely rectifies a minor irregularity.”); United

States v. Jones, 994 F.2d 1051, 1055 (3d Cir. 1993) (holding that the “resolution

of doubtful or marginal cases ... be largely determined by the preference ...

accorded to warrants.”) (citation omitted).




                                          35
    IV.       CONCLUSION

          For the aforementioned reasons, Defendant Thompson’s suppression

motion regarding wiretap evidence, (Doc. 352), is DENIED IN ITS ENTIRETY. An

appropriate Order follows.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Court

Dated: July 2, 2021
20-108-01




                                      36
